Dear Bill:
You have requested the opinion of this office as to whether the Monroe Civic Center, which is operated by the City of Monroe, is required to use the public bid process to award a contract for security services for the Civic Center.
As a political subdivision of the state, the City of Monroe is subject to the Public Bid Law (R.S. 38:2211, et seq.) in operating the Monroe Civic Center. However, the Public Bid Law applies only to public works and to the purchase of materials or supplies. (R.S. 38:2212A(1)(a). The law establishes certain threshold dollar amounts at which the bidding procedure becomes mandatory
Neither the Public Bid Law, nor any other state law requires that the procurement of services, such as the security services in question, be contracted pursuant to a public bid procedure. This conclusion was set forth by the Louisiana Supreme Court in WALLACE STEVENS, INC. v. LAFOURCHE PARISH HOSPITALDISTRICT. NO. 3, 323 So.2d 894 (1975) and has been upheld in a series of court opinions since that time.
Therefore, it is our opinion that a contract for security service, whether full-time or part-time, is not required by state law to be awarded pursuant to public bidding. Of course, the city plan of government or city ordinances may have more stringent requirements.
I trust that this answers your inquiry. Please call me if you have further questions on this matter.
Sincerely,
                                       WILLIAM J. GUSTE, JR. Attorney General
                                   By: __________________________ GLENN R. DUCOTE Asst. Attorney General